Citation Nr: 0602438	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  05-10 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for dizziness as being 
proximately due to or the result of the service-connected 
bilateral sensorineural hearing loss.

2.  Entitlement to an initial compensable rating prior to 
November 4, 2002 and a rating in excess of 20 percent from 
November 4, 2002 for the service connected bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had active service from August 1947 to February 
1954.

This appeal arises from rating decisions of the Lincoln, 
Nebraska Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred in failing to grant 
entitlement to secondary service connection for dizziness 
that is related to his service-connected bilateral 
sensorineural hearing loss.  The veteran served as a ground 
mechanic and a flight engineer with the Air Force.  He is 
currently receiving benefits for service-connected tinnitus 
that has been rated at 10% disabling and for service-
connected hearing loss that has been rated at 20% disabling.  

The veteran has been examined by VA and private doctors.  
While there is agreement that the veteran suffers from 
dizziness, expert opinion is split as to whether his 
dizziness is related to his hearing loss.  A VA medical 
opinion January 2004 concluded that dizziness was related to 
hearing loss; however, this opinion provided neither 
supporting evidence nor reasoning to satisfactorily 
substantiate this nexus.  A VA physician in June 2004 opined 
that dizziness was not linked to hearing loss; however, he 
failed to offer a basis for this position and he rejected the 
possibility of conducting an ENG even though he noted that 
this diagnostic testing might be assistance in determining 
the etiology of the veteran's dizziness.  

It was determined in the case of Allen v. Brown, 7 Vet. App. 
439 (1995) that service connection may be awarded for a 
disability under 38 C.F.R. § 3.310 if an existing disability 
was aggravated by a service-connected disability.  It is 
contended in this case that dizziness is either secondary to 
or has been aggravated by the service-connected bilateral 
sensorineural hearing loss.  None of the above referenced 
opinions considered whether the service connected hearing 
loss had aggravated the veteran's dizziness.  The veteran 
should therefore be provided a VA examination to include a 
medical opinion as to whether dizziness is the result of the 
service-connected hearing loss or whether the service-
connected hearing loss aggravated the veteran's dizziness.

With regard to the claim for a higher rating for hearing 
loss, by rating decision in January 2002, service connection 
was granted for bilateral hearing loss and a noncompensable 
evaluation was assigned.  In August 2002, a timely notice of 
disagreement was received relative to the claim for an 
initial compensable rating for the service connected 
bilateral hearing loss.  On an original claim (as is the 
situation here), the veteran will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

By rating decision in December 2002, a 20 percent rating was 
assigned for bilateral hearing loss, effective from November 
4, 2002.  As a result, VA must provide the veteran with a 
statement of the case on the outstanding claim for higher 
evaluations for the service connected hearing loss as it is 
presumed that the veteran is seeking the maximum benefit 
allowed by law.   See Manlincon v. West, 12 Vet. App. 238 
(1999).  (When an NOD is filed, the Board should remand, 
rather than refer the issue to the RO for the issuance of a 
statement of the case.)  

Accordingly, the appellant's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment that has not already 
been made part of the record for the 
disability at issue.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts to obtain 
them, and describe further action to be 
taken.  Once obtained, all records must 
be permanently associated with the 
claims folder. 

2.  Following completion of the above 
development, the veteran should be 
afforded a VA examination that must be 
conducted by a physician who has the 
appropriate expertise to evaluate the 
veteran's claim.  The claims folder must 
be made available to the physician prior 
to the examination and all appropriate 
diagnostic testing should be 
accomplished.  Based on a review of the 
complete medical record and the current 
examination, the physician should render 
a medical opinion as to whether it is at 
least as likely as not that dizziness is 
proximately due to or was aggravated by 
the veteran's service-connected hearing 
loss.  If the physician finds that the 
service-connected hearing loss 
aggravated the veteran's dizziness, then 
the examiner should express an opinion 
as to what level of disability is 
attributable to such aggravation.  All 
factors upon which the VA medical 
opinion is based must be set forth on 
the record and the physician must 
utilize the burden of proof as set forth 
above.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
Supplemental Statement of the Case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 
38 C.F.R. § 3.655 (2005).

4.  With regard to the January and 
December 2002 rating decisions, the 
veteran should be provided with a 
statement of the case which conforms with 
the requirements of 38 U.S.C.A. § 7105(d) 
(1) concerning the issue of entitlement 
to an initial compensable rating prior to 
November 4, 2002 and a rating in excess 
of 20 percent from November 4, 2002 for 
the service connected bilateral hearing 
loss.  In particular, the statement of 
the case should provide the veteran and 
his representative with a discussion of 
how applicable laws and regulations 
affect the RO's decisions and a summary 
of the reasons and bases for such 
decisions.  The veteran and his 
representative should be given an 
opportunity to respond to the statement 
of the case, and they should be advised 
that a timely substantive appeal must be 
submitted if he elects to have the Board 
consider this matter.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

